Exhibit 10.98

 

THIRD MODIFICATION AND EXTENSION AGREEMENT

 

THIS THIRD MODIFICATION AND EXTENSION AGREEMENT (this “Agreement”) is made and
entered into this 30th day of January, 2002, by and among HUNTLEY DEVELOPMENT
LIMITED PARTNERSHIP, an Illinois limited partnership (“Borrower”), THE PRIME
GROUP, INC., an Illinois corporation (the “Guarantor”), and BEAL BANK, S.S.B., a
savings bank organized under the laws of the State of Texas (“Lender”).

 

W I T N E S S E T H:

 

A.                                   Lender has heretofore made a loan in the
maximum principal amount of $10,000,000.00 (the “Loan”) to Borrower, which Loan
is evidenced by that certain Promissory Note (as previously modified and
extended, the “Note”), dated as of October 27, 1999, in the stated principal
amount of $10,000,000.00, executed and delivered by Borrower and payable to the
order of Lender. The Note has previously been modified and extended pursuant to
that certain Second Modification and Extension Agreement, dated as of October
31, 2000, by and among Borrower, Guarantor and Lender and which has been
recorded as Document No. 2000K089267 in the Records of Kane County, Illinois
(the “Second Modification”).

 

B.                                     The Loan and the Note are secured by,
among other things, that certain Adjustable Rate Mortgage, Security Agreement
and Assignment of Leases and Rents (as previously modified and extended, the
“Mortgage”), dated as of October 27, 1999, executed and delivered by Borrower
for the benefit of Lender, which encumbers, among other things, certain real
property located in Kane County, Illinois and more particularly described in the
Mortgage and all improvements and fixtures thereon (the “Property”), and which
has been recorded as Document No. 1999K103679 in the Records of Kane County,
Illinois. The Mortgage has been amended pursuant to that certain First Amendment
to Mortgage, Security Agreement and Assignment of Leases and Rents and Related
Documents, dated December 29, 1999, by and among Borrower, Guarantor and Lender
and which has been recorded under Document No. 1999K122257 in the Records of
Kane County, Illinois and by the Second Modification.

 

C.                                     The Guarantor has guaranteed the payment
and performance of the obligations of Borrower in regard to the Loan pursuant to
that certain Guaranty Agreement, dated October 27, 1999, executed by Guarantor
for the benefit of Lender.

 

D.                                    Borrower has requested that Lender agree
to increase the maximum principal amount of the Loan and the Note, renew and
extend the term of the Loan, the Note, the Mortgage and the other Loan
Documents, as such term is defined in the Mortgage, and otherwise modify the
Note, the Mortgage and such other Loan Documents. Borrower, Guarantor and Lender
desire to enter into this Agreement to, among other things, effect the increase,
modification and extension of the term of the Loan, the Note, the Mortgage and
the other Loan Documents.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency

 

1

--------------------------------------------------------------------------------


 

of which are hereby acknowledged and confessed by each of the parties hereto,
the parties hereto hereby agree as follows:

 

1.                                       Concurrently with the execution and
delivery hereof, Borrower is executing and delivering to Lender an Amended,
Restated and Increased Promissory Note in the stated principal amount of
$11,712,177.00 (the “Amended Note”), which amends and restates the Note in its
entirety and increases the maximum principal amount of the Loan to
$11,712,177.00. The Amended Note has a Final Maturity Date, as such term is
defined in the Amended Note, of October 31, 2003, subject to extension of such
Final Maturity Date for a period of one (1) year if certain conditions set forth
in the Amended Note are satisfied. The Mortgage, the Guaranty and the other Loan
Documents are hereby modified to provide that the term the “Note”, as used
therein, shall refer to and mean the Amended Note.  Section 1.1 (v) of the
Mortgage is modified by deleting the reference to “October 31, 2001” and
replacing it with “October 31, 2003”, and by adding the phrase “subject to
extension of such maturity date as provided in the Note”. All of the other Loan
Documents are modified, as necessary, to provide that the Loan and the Note now
mature on October 31, 2003, subject to acceleration of such maturity date and/or
extension of such date as provided in the Note.

 

2.                                       As of the date hereof, the unpaid
principal balance of the Loan and the Note is $9,212,712.00. The unfunded
proceeds of the Loan, in the amount of $2,500,000.00 will be funded in
accordance with the terms of the Loan Agreement, as such term is defined in the
Note.

 

3.                                       As a material inducement to Lender to
enter into this Agreement, Borrower and Guarantor, each on behalf of itself and
its successors, assigns, heirs, legal representatives and constituents (whether
or not a party hereto) (Borrower, Guarantor and such successors, assigns, heirs,
legal representatives and constituents being referred to herein collectively and
individually, as “Obligors, et al.”), hereby fully, finally and completely
RELEASE and FOREVER DISCHARGE Lender and its successors, assigns, affiliates,
subsidiaries, parents, officers, shareholders, directors, employees, attorneys
and agents, past, present and future, and their respective heirs, successors and
assigns (collectively and individually, “Lender, et al.”) of and from any and
all claims, controversies, disputes, liabilities, obligations, demands, damages,
expenses (including, without limitation, reasonable attorneys’ fees), debts,
liens, actions and causes of action of any and every nature whatsoever and WAIVE
and RELEASE any defense, right of counterclaim, right of set-off or deduction to
the payment of the indebtedness evidenced by the Note and/or the Mortgage and/or
the Guaranty and/or any of the other Loan Documents which Obligors, et al. now
have or may claim to have against Lender, et al. arising out of, connected with
or relating to any and all acts, omissions or events occurring prior to the
execution of this Agreement.

 

4.                                       As an additional material inducement to
Lender to enter into this Agreement, Borrower and Guarantor hereby represent and
warrant to Lender that:

 

(a)                                  as of the date hereof, the Note, the
Mortgage, the Guaranty and the other Loan Documents, as modified hereby, are in
full force and effect and are not in default and as of the date hereof, there is
no default or failure to perform on the part of the Lender in regard to the Loan
and neither Borrower nor Guarantor has any defense, counterclaim or offset to
the Note, the Mortgage, the Guaranty or any of the other Loan Documents, as
modified hereby;

 

(b)                                 the representations and warranties of
Borrower and/or Guarantor set forth in the

 

2

--------------------------------------------------------------------------------


 

Note, the Mortgage, the Guaranty and/or any of the other Loan Documents are true
and correct in all material respects as of the date hereof and are hereby
reaffirmed as if such representations and warranties had been made on the date
hereof and shall continue in full force and effect; and

 

(c)                                  this Agreement constitutes the legal, valid
and binding obligation of Borrower and Guarantor enforceable against Borrower
and Guarantor in accordance with the terms hereof, except as such enforceability
may be effected by bankruptcy and other debtor relief laws.

 

The representations and warranties of Borrower and Guarantor contained in this
Agreement shall survive the consummation of the transactions contemplated by
this Agreement.

 

5.                                       On demand, Borrower shall pay to Lender
(i) a $125,000.00 Loan Modification and Extension Fee (which will not be applied
to the payment of any amounts due in regard to the Loan), and (ii) all closing
costs and fees and expenses incurred by Lender in connection with this Agreement
and the transactions contemplated hereby, including, without limitation,
Lender’s reasonable attorneys’ fees and expenses. In addition, Borrower will
cause to be issued to Lender concurrently with the execution and delivery
hereof, a loan policy of title insurance (the “Policy”) in the amount of
$11,712,177.00, in form and issued by a title insurance company acceptable to
Lender and insuring the first priority status of the Mortgage, as modified
hereby, subject only to such exceptions to title as Lender may approve in its
sole discretion. The cost of such Policy shall be paid by Borrower.

 

6.                                       In addition to the documents,
instruments and acts described in this Agreement and which are to be executed
and/or delivered and/or taken pursuant to this Agreement, Borrower and Guarantor
agree to (i) provide to Lender a consent to this Agreement and the transactions
effected hereby, executed by the current beneficiary of that certain Amended and
Restated Mortgage and Security Agreement, dated October 27, 1999, executed by
Borrower for the benefit of U.S. Bank Trust Company which has been recorded as
Document No. 1999K122255 in the records of Kane County, Illinois and which
encumbers a portion of the Property and (ii) execute and deliver from time to
time upon request by Lender such other documents and instruments, and take such
other action, as Lender may reasonably request or require to more fully and
completely evidence and carry out the transactions contemplated by this
Agreement, including, without limitation, an opinion of counsel for Borrower and
Guarantor in form and substance reasonably satisfactory to Lender and all
necessary partnership, trust and/or corporate organization and authorization
documents in form and substance satisfactory to Lender.

 

7.                                       Borrower and Guarantor hereby affirm
and confirm each of the covenants and agreements of Borrower and/or Guarantor
contained in the Note, the Mortgage, the Guaranty and the other Loan Documents,
as each is amended hereby.

 

8.                                       Borrower and Guarantor hereby affirm,
confirm, ratify, renew and extend the debts, duties, obligations, liabilities,
rights, titles, security interests, liens, powers and privileges created or
arising by virtue of the Note, the Mortgage, the Guaranty and the other Loan
Documents, as each has been amended hereby, until all of the Indebtedness and
Obligations, as such terms are defined in the Mortgage, have been paid and
performed in full. Borrower and Guarantor confirm that Lender has not released,
forgiven, discharged, impaired, waived or relinquished, and does not hereby
release,

 

3

--------------------------------------------------------------------------------


 

forgive, discharge, impair, waive or relinquish any rights, titles, interests,
liens, security interests, collateral, parties, remedies or any other matter
with respect to the Loan, the Note, the Mortgage, the Guaranty and the other
Loan Documents, but rather Lender is expressly retaining and reserving the same
to their fullest extent.

 

9.                                       Except as expressly provided herein,
all the terms, provisions, debts, duties, obligations, liabilities,
representations, warranties, rights, titles, security interests, liens, powers
and privileges existing by virtue of the Note, the Mortgage, the Guaranty and
any other Loan Document shall be and continue in full force and effect and are
hereby acknowledged by Borrower and Guarantor to be legal, valid, binding and
enforceable in accordance with their terms.

 

10.                                 This Agreement shall be binding upon the
parties hereto and their respective heirs, personal representatives, successors
and assigns. Nothing contained in this paragraph shall act to amend or modify
any of the provisions of the Note, the Mortgage, the Guaranty or any other Loan
Document which restrict or prohibit assignment or transfer.

 

11.                                 Neither this Agreement nor any provision of
the Note, the Mortgage, the Guaranty or any other Loan Document may be waived,
modified or amended, except by an instrument in writing signed by the party
against which the enforcement of such waiver, modification or amendment is
sought, and then only to the extent set forth in such instrument.

 

12.                                 THIS AGREEMENT AND THE OTHER DOCUMENTS
ENTERED INTO IN REGARD TO THE LOAN REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS AMONG
THE PARTIES.

 

EXECUTED as of the day and year first above written.

 

 

BORROWER:

 

 

 

HUNTLEY DEVELOPMENT LIMITED
PARTNERSHIP,

 

an Illinois limited partnership

 

 

 

By:

Huntley Development Company, its Managing
General Partner

 

 

 

 

By:

 

 

 

 

 

Name:

Gary Skoien

 

 

 

Title:

Vice President

 

 

 

GUARANTOR:

 

 

 

THE PRIME GROUP, INC.,

 

an Illinois corporation

 

4

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

Name:

Gary J. Skoien

 

 

Title:

Executive Vice President

 

 

 

 

 

LENDER:

 

 

 

BEAL BANK, S.S.B.,

 

a savings bank organized under the laws of the State of
Texas

 

 

 

 

 

By:

 

 

 

 

Name:

William T. Saurenmann

 

 

Title:

Senior Vice President

 

5

--------------------------------------------------------------------------------